DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10 and 17 recite the “determine, as part of a garbage collection, an expected lifespan … for each set of data of the one or more sets of data.” The applicant argues that the determination is part of the garbage collection operation. The examiner notes that the specification does not support this claim language and argument by the applicant. Nothing in ¶0220 asserts that garbage collection is a part  Clearly the specification states “The tagging module may analyze the data sets in conjunction with a garbage collection operation or at any other suitable time.” Therefore the determination to garbage collection is done with the tagging module analyzing the data set and producing a lifetime of the data and retention policy as similarly discloses by Seo and not “a part of” the operation. Assuming arguendo, “as part of a garbage collection” is broad and does not set forth the requisite to determine the breath of being a part of the garbage collection. Therefore, the lifetime determined is a result/preparation for the need to garbage collect.
Claims 2-9, 11-16 and 18-20 depend on rejected base claims are rejected for the same reasons set forth in the rejection of claims 1, 10 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. 20150293713 herein Seo.
Per claim 1, Seo discloses: a plurality of solid-state storage devices; and a storage controller operatively coupled to the plurality of solid-state storage devices, the storage controller comprising a processing device, the processing device to: (fig. 15) store one or more sets of data at one or more solid-state storage devices of the plurality of solid-state storage devices; (fig. 19) generate one or more tags for each of the one or more sets of data based on one or more metadata items associated with each set of data; (¶0059; Based on the data pieces frequency of change, they classified as short or long lifetime; examiner notes that the metadata is the data in the command used to determine If the data has short or long lifetime, thus being assigned a grade by the lifetime estimator) determine, as part of a garbage collection operation, an expected lifespan for each set of data based on metadata generated for the respective set of data; (Fig. 4 ¶0054-0055; determining a lifespan grade according to the I/O requirements of data; examiner notes that per ¶0233, the determining factor for garbage collection is the time interval attached to the data) and group each of the one or more sets of data into respective ones of a plurality of memory blocks based on the expected lifespan for each set of data, wherein each memory block corresponds to sets of data of a particular expected lifespan (¶0061; data placement manager determines a position to store the data on the flash memory based on the lifetime grades. Data is group according to the grade; Fig. 5 ¶0057; classification do the storage device into high, mid and low endurance lifetime).
Per claim 2, Seo discloses: wherein the one or more metadata is generated a snapshot indication (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method; re-estimate the lifetime based on a snapshot operation).
Per claim 3, Seo discloses: wherein the one or more metadata is associated with information associated with a storage practice of a particular client, the storage practice being based at least in part on a particular virtual machine image file (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method; re-estimate the lifetime based on a snapshot operation).
Per claim 4, Seo discloses: wherein the processing device is further to perform a further garbage collection operation on a first memory block of the plurality of memory blocks, wherein the further garbage collection operation is performed at the end of the expected lifespan corresponding to the first memory block (¶0062; garbage collection performed on block once lifetime ended).
Per claim 7, Seo discloses: wherein the expected lifespan comprises an expected lifespan range (fig. 4, ¶0054; examiner notes that the time intervals attached to the data is the criteria used to group the data into grades).
Per claim 8, Seo discloses: wherein determining the expected lifespan for each set of data comprises performing a statistical analysis on the metadata generated for the respective set of data (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method).
Per claim 9, Seo discloses: wherein the processing device is further to perform one or more operations on one of the plurality of memory blocks, the one or more operations comprising a snapshot operation (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method; re-estimate the lifetime based on a snapshot operation).
Claims 10-12, 14-16 are the method claim corresponding to the system claims 1-2 and 6-9 and is rejected under the same reasons set forth in connection with the rejection of claims 1-2 and 6-9.
Claim 17-19 are the computer readable storage medium claim corresponding to the system claims 1-2 and 6 are rejected under the same reasons set forth in connection with the rejection of claim 1-2 and 6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. 20150293713 herein Seo in view of Kuck et al. 20060059453 herein Kuck.
Per claim 5, Seo discloses a garbage collection process wherein garbage collection is performed on the block once the data in the block is obsolete but does not specifically disclose: determine that a capacity of the memory block is below a threshold capacity in order to delay the further garbage collection operation for a predetermined duration of time.
However, Kuck in an analogous art discloses: determine that a capacity of the memory block is below a threshold capacity in order to delay the further garbage collection operation for a predetermined duration of time 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Seo and Kuck because Kuck’s garbage collection routine maximizes the performance and scalability (¶0033).
Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. 20150293713 herein Seo in view of Meister et al. 20180356989 herein Meister
Per claim 6, 13 and 20 Seo does not specifically disclose: generate a first source volume metadata for the first set of data associated with a first source volume and a second source volume metadata for the second set of data associated with a second volume, the first source volume metadata and the second source volume metadata determining a memory block for storage of the respective data set.
However, Meister discloses: generate a first source volume metadata for the first set of data associated with a first source volume and a second source volume metadata for the second set of data associated with a second volume, the first source volume metadata and the second source volume metadata determining a memory block for storage of the respective data set. (¶0170).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Seo and and Meisters because Meisters snapshot metadata information incorporated with Seo tag data to reduce fragmentation while maintaining efficiency for restore operation (¶0178).

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
The applicant argues: To allegedly show the claim 1 limitations, "determine, as part of a garbage collection operation, an expected lifespan for each set of data of the one or more sets of data based on metadata generated for the respective set of data", the Office action cites Seo Fig. 4 and paragraphs 54 and 55, characterized as "determining a lifespan grade according to the I/O requirements of data". Seo Fig. 4 and paragraphs 54 and 55 are silent as to garbage collection, and incapable of showing, teaching or suggesting the above claim limitations relating to a garbage collection operation. Paragraph 54 discloses, "Fig. 4 is a conceptual diagram illustrating a lifetime of data... change periods of data having different types of lifetime according to the passage of time are illustrated." Paragraph 55 discloses, "The lifetime indicating a change period of data can be represented by lifetime grades produced by classifying the change period into N grades... grade comparison may be performed, such that the lifetime of data of a first grade is shorter than that of data of a second grade and the lifetime of data of a third grade as longer than the data of the first grade". None of the lifetime of data and change periods of data, nor performance of grade comparison, is disclosed as relating in any way to garbage collection, in the cited paragraphs and drawing. Office action reference to present specification paragraph 233, characterized as "the determining factor for garbage collection is the time interval attached to the data" does not serve to fill the gap between the present claim limitations and cited Seo Fig. 4 and paragraphs 54 and 55. 
In Response to Arguments, the Office action again cites present specification paragraph 220 and argues (apparently also based on cited present specification paragraph 233), "Therefore the determination to garbage collection is determined by the lifetime of the data and retention policy as discloses by Seo and not a trigger or the operation which determines the lifetime. Assuming arguendo, 'as part of a garbage collection' is broad and does not set forth the requisite to determine the breath of being a part of the garbage collection. Therefore, Seo still discloses the limitation because the lifetime determined is a result/preparation for the need to garbage collect." Applicant interprets the Office action as asserting that the claim limitations "as part of a garbage collection" should be interpreted so broadly as to essentially have no meaning whatsoever, with the implication that the "operation which determines the lifetime" could take place at any time, and under any circumstances, without limit, and nonetheless be seen as within the limitation of "as part of a garbage collection". Such a claim interpretation as relied upon by the Office action is wholly outside of both the plain meaning and the support within the present specification for interpretation of the above claim limitations, as discussed above under the § 112 rejection.
The examiner respectfully disagrees and asserts that Seo discloses an analysis of the expected lifetime of a data item and scheduling a garbage collection accordingly as similarly described by the applicants’ specification ¶0220. Nothing in ¶0200 sets forth a requisite or positive steps to define what “as part of ta garbage collection operation” means. The garbage collection does not typically include an operation that includes determining a lifespan for each set of data based on the metadata. The examiner encourages the applicant to show factual evidence supported by the specification that provides the requisite/steps to achieving what the claim states. Clearly the specification states “The tagging module may analyze the data sets in conjunction with a garbage collection operation or at any other suitable time.” Therefore the determination to garbage collection is determined by the lifetime of the data and retention policy as discloses by Seo and not an additional operation, “a part of,” which determines the lifetime. Assuming arguendo, “as part of a garbage collection” is broad and does not set forth the requisite to determine the breath of being a part of the garbage collection. Therefore, Seo still discloses the limitation because the lifetime determined is a result/preparation for the need to garbage collect. Again, the applicant is encouraged to state or explain, to a degree, how determining an expected lifetime of a data item is “part of” or “in conjunction” to a garbage collection operation other than what the applicants specification suggest and what the examiner has concluded.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138